DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-9, 11-14, 15, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over OPC Unified Architecture (“OPC UA”) (Author Unknown, OPC Unified Architecture, pages 1-1698, 22 November 2017) in view of Muthaiah, et al. (US Pre Grant Publication No. 2011/0080302 A1). 

Regarding claims 1, 8 and 15, OPC UA discloses a method for verifying information, comprising, an apparatus for verifying vehicle information, comprising at least one processor and a memory storing instructions , the instructions when executed by the at least one processor, causing the at least one processor to perform operations (page 15, section 3.2; page 312, section 6.6.2.4.3, page 743, section 6.6.68), the operations comprising and a non-transitory computer readable storage medium storing a computer instruction, wherein the computer instruction, when executed by a processor, causes the processor to perform operations (page 15, section 3.2; page 312, section 6.6.2.4.3, page 743, section 6.6.68), the operations comprising:

a. determining a target coding precision and a target coding mode for a target data packet to be transmitted; (OPC UA discloses that a server uses a structure identifier/structure type to identify the coding precision of a target data packet by identifying the one or more data types stored in 

b. coding the target data packet based on the target coding precision and the target coding mode, to determine target verification information of the target data packet; and (In addition to determining target coding and precision and coding the data appropriately (see (b), supra), the target data packet includes a CRC [page 1454, in particular fig. 19, “CRC”] the CRC is calculated based on the coded safety data encoded per the precision and coding mode [see (a), supra] [pages 1456-1457, section 8.1.3.5].)

c. transmitting the target data packet and the target verification information, to instruct a receiving-end receiving the target data packet to verify received target data packet based on the target verification information. (The data and verification information are transmitted [page 1454 – see also (a) and (b), supra] and the receiving end device/client uses the CRC to verify the correctness of the transmitted information [page 1450, transitions T19-T21; pages 1456-1457, section 8.1.3.5].)

Muthaiah discloses the target data packet is sent to a receiving-end vehicle and relates to vehicle information. (Muthaiah discloses the use of packet data to exchange sensor information between vehicles using V2V communication [paragraphs 0016, 0024].)
	Therefore, since Muthaiah discloses V2V communication of sensor information for control networks for vehicles, it would have been obvious to combine the V2V communication of Muthaiah with the system of OPC UA by using the control network sensor exchange method of OPC UA to exchange sensor information between vehicles to perform V2V communication and performing the OPC UA functions at the sending/server and receiving/client vehicles. The motive to combine is to allow the use of the OPC UA control network exchange of information for V2V communications to reduce development time and allow re-usability be extending use to vehicle-to-vehicle control networks and sensor information exchange.
Regarding claims 2, 9 and 16, OPC UA discloses selecting target key information from the target data packet based on preset key information determining a target message type of the target key information and determining the target coding precision and the target coding mode of the target data packet based on the target message type. (OPC UA discloses selecting target key information [i.e. the SafetyConsumerID of the packet to be sent] based on preset key information [i.e. the possible structure SafetyConsumerIDs are known/preset] [page 1428, fig. 8, the input SafetyConsumer ID is pre-known and from received request packet; see also 1424-1428, section 6.1] The target key information/ SafetyConsumer ID identifies the output safety data [page 1428, fig. 8; see also 1424-1428, section 6.1] which includes the structure identifier/target message type [pages 1428-1429 table 6 and section 6.1.1; see also  page 1456, section 8.1.3.4]. The structure identifier/target message type determines the structure of the target data packet including the coding precision [i.e. the precision of the stored data types such as int, float, exc] and coding mode [i.e. the coding type of int, float, exc] [page 1456, section 
	Regarding claims 4, 11 and 18, OPC UA discloses receiving the target data packet transmitted by a sending-end and the target verification information of the target data packet, determining the target coding precision and the target coding mode of the received target data packet, coding the received target data packet based on the target coding precision and the target coding mode, to determine to-be-verified information of the received target data packet and verifying the received target data packet based on the target verification information and the to-be-verified information. (OPC UA discloses that the receiving device uses target key information/SafetyStructureSignature to determine the structure of the received target data packet including the coding mode and precision of the contained packet (i.e. int, float coding with int/float precision) [page 1456, section 8.1.3.4] and the based on the coding mode/precision the target data packet determines the structure/coding of the packet so it can be interpreted and then uses the determined structure/coding of the packet to determine the elements [including the transmitted safety data] over which the CRC is calculated [i.e. the to-be verified information] calculates the CRC and compares it to a received target verification information/received CRC to ensure the packet has been received correctly [pages 1456-1457, section 8.1.3.5].)
	OPC UA fails to disclose the target data is received at a vehicle. However, the system of OPC UA as modified by Muthaiah in the independent claim discloses the target data is received at a vehicle. (As noted in the independent claim, supra, the receiving vehicle performs the OPE UA client mechanism on the target data packet).
Regarding claims 5, 12 and 19, OPC UA discloses the determining the target coding precision and the target coding mode of the received target data packet comprises reading the received target data packet, to determine the target key information with a key information identifier; determining, based on the key information identifier, the target message type of the target key information; and determining, based on the target message type, the target coding precision and the target coding mode (OPC UA discloses that the receiving device uses target key information/SafetyStructureSignature to determine the structure of the received target data packet including the coding mode and precision of the contained packet (i.e. int, float coding with int/float precision) [page 1456, section 8.1.3.4] and the based on the coding mode/precision the target data packet determines the structure/coding of the packet so it can be interpreted and then uses the determined structure/coding of the packet to determine the elements [including the transmitted safety data] over which the CRC is calculated [i.e. the to-be verified information] calculates the CRC and compares it to a received target verification information/received CRC to ensure the packet has been received correctly [pages 1456-1457, section 8.1.3.5].)
Regarding claims 6, 13 and 20, OPC UA discloses the coding the received target data packet based on the target coding precision and the target coding mode, to determine to-be-verified information of the received target data packet comprises: extracting, from the target key information of the received target data packet, to-be-verified data within the range of the target coding precision based on the target coding precision and coding the to-be-verified data using the target coding mode, to generate the to-be-verified information.  (OPC UA discloses that the receiving device uses target key information/SafetyStructureSignature to determine the structure of the received target data packet including the coding mode and precision of the contained packet (i.e. int, float coding with int/float precision) [page 1456, section 8.1.3.4] and the based on the coding mode/precision the target data packet determines the structure/coding of the packet so it can be interpreted and then uses the 
Regarding claims 7 and 14, OPC UA discloses the verifying the received target data packet based on the target verification information and the to-be-verified information comprises: comparing the to-be-verified information with the target verification information; determining the received target data packet being correct, in response to the to-be-verified information being identical to the target verification information and determining the received target data packet being incorrect, in response to the to-be-verified information being different from the target verification information. (The calculated CRC of the to-be verified information is compared to the target verification information/received CRC to determine if the to-be-verified information has ben successfully received [pages 1456-1457, section 8.1.3.5].)

Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over OPC Unified Architecture (“OPC UA”) (Author Unknown, OPC Unified Architecture, pages 1-1698, 22 November 2017) and Muthaiah, et al. (US Pre Grant Publication No. 2011/0080302 A1) as applied to claims XXX and further in view of Floating Point to Integer Mapping (“Mapping”) (Author Unknown, Floating Point to Integer Mapping, pages 1-21, 18 February 2019). 

Regarding claims 3, 10 and 17, OPC UA discloses extracting from target key information of the target data packet, to-be-coded data and coding the to-be-coded data using the target coding mode, to generate the target verification information. (OPC unified discloses that the “server” element stores in its internal database key information of the target data packet [i.e. key information/sensor readings that are of/related to the packet that is generated for transmission] in the form of monitored items/safety data [page 215, section 4.1; see also page 1442-1443, section 8.1.2.2]] the monitored items may be sent back to a client in a request response mode [pages 215-216, section 4.2; see also pages 1442-1443, section 8.1.2.1, pages 1443-1445, section 8.1.2.3]. The encoding of the monitored items is in accordance with the target coding mode and precision [page 1456-1457, 8.1.3.4 and 8.1.3.5 – note the data is sent over in various formats such as int/float with varying coding and precisions] and the verification information/CRC is generated based on the coding mode and precision of the coded data [pages 1456-1457, section 8.1.3.5].)
OPC UA fails to explicitly disclose extracting, from the target key information of the target data packet, to-be-coded data within a range of the target coding precision based on the target coding precision. (i.e. OPC UA fails to disclose any details of how data could be converted for insertion into the target data packet, including conversion of data types by using an extraction of a range of information). In the same field of endeavor, Mappin discloses extracting, from the target key information of the target data packet, to-be-coded data within a range of the target coding precision based on the target coding precision. (The system of Mapping discloses that float precision data can be converted to int precision data [and vice versa] by using a left/right shift to exclude elements outside of the precision of the data type that is converted to [page 5, Section 8.2.1, “Algorithm” element of box; page 6, section 8.2.2, “Algorithm” element of box]/)
Therefore, since Mapping suggests data conversion using precision range extraction, it would have been obvious to a person of ordinary skill in the art at the time of the invention to use precision . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

a. Chen, et al. (Fred Chen, Fabian Lim, Omid Abari, Anantha Chandrakasan, and Vladimir Stojanović, Energy-Aware Design of Compressed Sensing Systems for Wireless Sensors Under Performance and Reliability Constraints, pages 1-13, 3 March 2013) – disclosing unequal error protection for wireless sensor node reporting

b. Baccaglini, et al. (E. Baccaglini, G. Barrenetxea, B. Beferull-Lozano, Performance of Multiple Description Ciding in Sensor Networks with Finite Buffers, pages 1-4, 2005) – disclosing unequal error protection of wireless sensor data.

c. Selection of Cyclic Redundancy Code and Checksum Algorithms to Ensure Critical Data Integrity (Author Unknown, Selection of Cyclic Redundancy Code and Checksum Algorithms to Ensure Critical Data Integrity, pages 1-111, March 2015) – disclosing selection of CRC checksums based on the criticality of transmitted data

d. Angelopoulos, et al. (US Pre Grant Publication No. 2017/0222753) – disclosing unequal error protection of wireless sensor data

e. Xue, et al. (Guodong Xue, Lin Zhang and Yu Liu, Unequal error protection based on symmetric
Slepian-Wolf coding in wireless sensor network, pages 1-4, 26 September 2009).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466